              Case 1:21-cv-01084-RTH Document 8 Filed 03/19/21 Page 1 of 1




                   IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                                             )
                                             )
                                             )
                                             )
                 Plaintiff,                  )
                                             )
         v.                                  )      No.
                                             )
THE UNITED STATES,                           )
                                             )
                 Defendant.                  )

                                 NOTICE OF APPEARANCE

To the Clerk:

         Please enter the appearance of _____________________________, as attorney of record

for the United States. Service of all papers by opposing parties should be addressed as follows:



                                Commercial Litigation Branch
                                        Civil Division
                              United States Department of Justice
                                         PO Box 480
                                     Ben Franklin Station
                                   Washington, D.C. 20044




                                                        Commercial Litigation Branch
                                                             Civil Division




Dated:
